IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-13-00274-CR

MARCUS GUTIERREZ,
                                                                       Appellant
v.

THE STATE OF TEXAS,
                                                                       Appellee



                               From the 85th District Court
                                   Brazos County, Texas
                             Trial Court No. 10-05655-CRF-85


                               MEMORANDUM OPINION


        In two issues, appellant, Marcus Gutierrez, challenges his conviction for

aggravated robbery, a first-degree felony. See TEX. PENAL CODE ANN. § 29.03(a)(2), (b)

(West 2011).1 Appellant alleges that the trial court erred in denying his motion for new


         1 The judgment in this case reflects that appellant was convicted under section 29.03(2)(B) of the

Texas Penal Code—a statutory provision that does not exist. Based on our review of the record, the
judgment should reflect that appellant was convicted under section 29.03(a)(2) of the Texas Penal Code.
See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011); see also TEX. R. APP. P. 43.2(b); Bigley v. State, 865
S.W.2d 26, 27-28 (Tex. Crim. App. 1993) (concluding that an appellate court has authority to reform a
judgment to include an affirmative finding to make the record speak the truth when the matter has been
called to its attention by any source). We modify the judgment to reflect as such.
trial, and that his trial counsel did not provide effective assistance of counsel. More

specifically, appellant’s complaints center on the fact that physical evidence went

missing after the jury started deliberating. Because we find no harmful error, we affirm

as modified.

                                    I.     BACKGROUND

        In the instant case, appellant was charged by indictment with aggravated

robbery, which pertained to an incident transpiring on or about October 26, 2010, at a

Holiday Inn Express hotel located in Brazos County, Texas. Included in the indictment

were references to two of appellant’s prior felony convictions—a 1987 conviction for

robbery and a 1991 conviction for theft.

        On the day of trial, appellant pleaded guilty to the charged offense and pleaded

“true” to the enhancement paragraphs contained in the indictment. After admonishing

appellant, the trial court accepted appellant’s guilty pleas, and the case proceeded to

punishment before a jury. During the punishment phase, the State and appellant called

numerous witnesses to testify.

        Cody Rollison testified that he was working at the front desk of the hotel on the

night of the incident. Rollison recalled that a Hispanic male wearing a blue t-shirt, blue

jeans, and work boots with stains on them walked into the hotel on that night. Rollison

noted that the male had tattoos and looked as though he had been working. Shortly

after entering the hotel, the male rushed at Rollison while wearing a cover over his head

and brandishing a knife. The male threatened to kill Rollison and ordered Rollison to

give him all of the cash contained in the cash drawer. Rollison complied, and the male

Gutierrez v. State                                                                  Page 2
told Rollison “Don’t call the cops. If you call the cops, I’m going to kill you. Don’t

come from behind the desk, I’ll kill you.” Eventually, the male left, and Rollison called

the police and his manager.

        Ben Hernandez, the general manager of the Holiday Inn Express, arrived at the

scene and reviewed surveillance tapes of the incident. Hernandez testified that he

knew appellant because appellant had worked for several years as a maintenance

worker for Hernandez and his father.           After reviewing the surveillance videos,

Hernandez immediately recognized the robber as appellant.

        Now knowing who to look for, police obtained search warrants to search

appellant’s house and vehicle. After initiating a traffic stop of appellant’s vehicle, police

found a roll of quarters, which police determined to be from the Holiday Inn Express

cash drawer, a sheetrock saw that matched the weapon used in the robbery, and a head

cover also used in the robbery. Additionally, after searching appellant’s house, police

discovered the clothing from the robbery.

        During trial, the State tendered various pieces of physical evidence, including a

car-seat cover that was allegedly used to cover appellant’s head and appellant’s t-shirt,

blue jeans, and shoes used during the robbery. These items, in particular, were placed

on a mannequin by the State during the punishment phase to demonstrate how they

were worn by appellant. Appellant did not object to the admission of these items into

evidence.

        After closing arguments, the jury retired to deliberate. After only one hour of

deliberations, the jury assessed punishment at sixty years’ incarceration in the

Gutierrez v. State                                                                     Page 3
Institutional Division of the Texas Department of Criminal Justice.             Thereafter,

appellant filed motions for new trial and in arrest of judgment, arguing that the trial

court must grant him a new trial because the car-seat cover and appellant’s t-shirt, blue

jeans, and shoes were admitted into evidence, yet were lost and not provided to the jury

during deliberations. The trial court conducted a hearing on appellant’s motions.

        At the hearing, Paula Frederick, the court reporter for the 85th Judicial District

Court since April 1998, noted that she normally inventories every piece of evidence at

the end of each day of trial. On the night of August 29th, Frederick inventoried and

accounted for all of the evidence, including the car-seat cover and appellant’s t-shirt,

blue jeans, and shoes. Frederick recounted that the items were left overnight in the

courtroom where she sits and that the courtroom is locked by the bailiff after everyone

leaves each night. However, after closing arguments had been completed, and after the

jury had retired to deliberate, Frederick noticed that the car-seat cover and appellant’s t-

shirt, blue jeans, and shoes were missing.

        Frederick later testified that she had followed the same inventory process in this

case as she had done in other cases. Furthermore, Frederick stated that she later learned

that the evidence was inadvertently thrown away by a courthouse custodian. Because

the trash at the courthouse had already been picked up, several individuals searched

the local landfill for the evidence. Despite an extensive search, the complained-of

evidence was not recovered.

        Other witnesses, including the prosecuting attorney and appellant’s trial counsel,

opined at the hearing about the necessity of the complained-of evidence. Ultimately,

Gutierrez v. State                                                                    Page 4
the trial court denied appellant’s motion for new trial and issued findings of fact and

conclusions of law. Among the trial court’s conclusions of law was that appellant did

not prove that the complained-of evidence was a significant exhibit and “necessary to

the appeal’s resolution.” The trial court also concluded that appellant did not prove

that the exhibits cannot be replaced, especially considering the surveillance videos of

the incident and photographs of the exhibits—both of which depicted the clothing that

appellant wore during the robbery—were admitted into evidence.                 This appeal

followed.

                                II.    MOTION FOR NEW TRIAL

        In his first issue, appellant complains that the trial court’s abused its discretion

by denying his motion for new trial. Specifically, appellant contends that his motion for

new trial should have been granted under Texas Rule of Appellate Procedure 34.6(f)

because the missing exhibits were significant and necessary to his appeal. See TEX. R.

APP. P. 34.6(f).

A.      Standard of Review

        We review a trial court’s ruling on a motion for new trial under an abuse-of-

discretion standard. See Webb v. State, 232 S.W.3d 109, 112 (Tex. Crim. App. 2007). In

conducting our review, we view the evidence in the light most favorable to the trial

court’s ruling and uphold the ruling if it is within the zone of reasonable disagreement.

Id. (citing Wead v. State, 129 S.W.3d 126, 129 (Tex. Crim. App. 2004)). “We do not

substitute our judgment for that of the trial court, but rather we decide whether the trial

court’s decision was arbitrary or unreasonable.” Id. “Thus, a trial court abuses its

Gutierrez v. State                                                                    Page 5
discretion in denying a motion for new trial only when no reasonable view of the record

could support the trial court’s ruling.” Id. (citing Charles v. State, 146 S.W.3d 204, 208

(Tex. Crim. App. 2004)).

B.      Applicable Law

        An appellant is entitled to a new trial due to a missing record when: (1) the

appellant has timely requested the reporter’s record; (2) a significant exhibit or a

significant portion of the court reporter’s notes and records has been lost or destroyed

without the appellant’s fault; (3) the lost or destroyed portion of the reporter’s record or

exhibit    is   necessary   to   the   appeal’s   resolution;   and   (4)   “the   lost     [or]

destroyed . . . portion of the reporter’s record cannot be replaced by agreement of the

parties, or the lost or destroyed exhibit cannot be replaced either by agreement of the

parties or with a copy determined by the trial court to accurately duplicate with

reasonable certainty the original exhibit.” TEX. R. APP. P. 34.6(f); see Cooks v. State, 324
S.W.3d 925, 927 (Tex. App.—Waco 2010, no pet.); see also Cann v. State, No. 13-06-00535-

CR, 2012 Tex. App. LEXIS 8744, at **21-22 (Tex. App.—Corpus Christi Oct. 18, 2012, pet.

ref’d) (mem. op., not designated for publication).

        If appellant fails to show that the missing exhibits are necessary to resolve the

appeal, a new trial is not required. Routier v. State, 112 S.W.3d 554, 571-72 (Tex. Crim.

App. 2003); Isaac v. State, 989 S.W.2d 754, 756-57 (Tex. Crim. App. 1999). Essentially, our

determination of whether the exhibit is necessary to the appeal’s resolution is a harm

analysis. Routier, 112 S.W.3d at 571-72; Isaac, 989 S.W.2d at 757. If the missing exhibit is



Gutierrez v. State                                                                        Page 6
not necessary for the resolution of the appeal, then the loss of that exhibit is harmless

and a new trial is not required. Routier, 112 S.W.3d at 571-72; Isaac, 989 S.W.2d at 757.

C.      Discussion

        In its findings of fact and conclusions of law, the trial court recounted that the

parties did not request to utilize the missing exhibits during closing arguments and that

the jury did not request to review the missing exhibits. Moreover, the trial court

concluded that appellant did not prove that the complained-of evidence was a

significant exhibit and “necessary to the appeal’s resolution” and that the exhibits

cannot be replaced, especially considering the surveillance videos of the incident and

photographs of the exhibits—both of which depicted the clothing that appellant wore

during the robbery—were admitted into evidence. We agree.

        The record reflects that appellant pleaded guilty to the charged offense; thus,

appellant’s guilt was undisputed.2             Thus, the focus of the trial was solely on

punishment. At the hearing on appellant’s motion for new trial, several witnesses

testified and the trial court stated that the jury did not request to see the missing

exhibits. Moreover, appellant’s trial counsel acknowledged that he did not object to the

admission of the exhibits, nor did he file a motion to suppress the admission of these

exhibits.    Appellant’s trial counsel also admitted that the missing exhibits were

accurately depicted in the surveillance video and photographs that the jury had during




        2 At the hearing on appellant’s motion for new trial, appellant’s trial counsel also acknowledged
receiving audio recordings wherein appellant confessed that he committed the aggravated robbery.


Gutierrez v. State                                                                                Page 7
deliberations.3 Additionally, appellant’s trial counsel testified that he did not need or

use the clothing exhibits during his closing argument. In fact, in de-emphasizing the

importance of the missing exhibits, appellant’s trial counsel noted: “I didn’t see any

way they would help me in my argument.” Appellant’s trial counsel also mentioned

that, in his fifteen years of practice, he had noticed that “the exhibits most of the time

are not sent back unless the jury requests them.”

        Later, the prosecuting attorney stated that she showed the jury the missing

physical evidence on a mannequin during the punishment phase of the trial and that

the missing evidence was duplicated in the surveillance video and photographs. She

also noted that the prosecution could retry the case without the missing exhibits.

        In Issac v. State, the Court of Criminal Appeals stated the following:

        Rule 34.6(f)(3) specifies that a new trial may be granted only if the missing
        portion of the record “is necessary to the appeal’s resolution.” That
        provision is itself a harm analysis. If the missing portion of the record is
        not necessary to the appeal’s resolution, then the loss of that portion is
        harmless under the rule, and a new trial is not required. In enacting that
        provision of the rule, we necessarily rejected the contention that a missing
        record could never be found unnecessary to an appeal’s resolution.

                Further, that a kind of error may, in some (or even most) instances,
        result in inadequate data to determine whether harm has occurred is not
        sufficient justification for failing to conduct a harm analysis. Concerning
        the application of the harmless error standard found in former Tex. R.
        App. P. 81(b)(2) (now Rule 44.2), we held “appellate courts should not
        foreclose entire categories of error from harmless error review merely
        because such errors may generally resist a meaningful harmless error
        determination.” Cain v. State, 947 S.W.2d 262, 264 (Tex. Crim. App. 1997)
        (emphasis in original). We find that reasoning equally applicable to the
        present context. Although the lack of a record may in some cases deprive

        3  With respect to the admitted photographs of appellant’s clothing, appellant’s trial counsel
admitted that the photographs accurately showed the paint stains on the clothes that appellant wore on
the night in question.

Gutierrez v. State                                                                             Page 8
        an appellate court of the ability to determine whether the absent portions
        are necessary to the appeal’s resolution, an automatic rule of reversal is
        not justified.
989 S.W.2d at 757.

        Relying on Kirtley v. State, appellant claims that the missing exhibits are

“necessary to the appeal’s resolution” because it prevented him from making a claim of

ineffective assistance of counsel.4 See 56 S.W.3d 48, 52 (Tex. Crim. App. 2001). We are

not persuaded by appellant’s argument, especially considering appellant admitted his

guilt; other admitted evidence duplicated the missing exhibits; the jury did not request

to see the exhibits during deliberations; and appellant’s trial counsel admitted that he

did not rely on those exhibits.           Accordingly, we hold that appellant has failed to

demonstrate that the missing exhibits are “necessary to the appeal’s resolution”; and as

such, the loss of that portion of the record is harmless under the rule. See TEX. R. APP. P.

34.6(f); see also Routier, 112 S.W.3d at 571-72; Isaac, 989 S.W.2d at 757. Furthermore,

because we have concluded that the loss of the exhibits is harmless under the rule, we




         4 In 2001, the Court of Criminal Appeals, in Kirtley v. State, appeared to lean toward a rule that

missing records will readily be determined to be necessary for resolution of an ineffective-assistance-of-
counsel claim. 56 S.W.3d 48, 49-52 (Tex. Crim. App. 2001). However, in Routier v. State, the Court of
Criminal Appeals held that speculation that a missing record may memorialize error does not satisfy the
necessity requirement of Texas Rule of Appellate Procedure 34.6(f). 112 S.W.3d 554, 570 (Tex. Crim. App.
2003). More specifically, “[t]he suggestion that instructions may have been erroneous, without more,
does not make that portion of the record necessary to her appeal.” Id. Instead, Texas Rule of Appellate
Procedure 34.6 requires appellant to do more than merely suggest that the missing portion of the record
reveals reversible error in order for review of that portion to be necessary. See Isaac v. State, 989 S.W.2d
754, 757 (Tex. Crim. App. 1999). In other words, although conjecture may have been sufficient in Kirtley,
it is not sufficient under Routier. See 112 S.W.3d at 570; see also Cann v. State, No. 13-06-00535-CR, 2012
Tex. App. LEXIS 8744, at *27 (Tex. App.—Corpus Christi Oct. 18, 2012, pet. ref’d) (mem. op. on remand,
not designated for publication). And as we explain later, we do not believe that appellant’s trial counsel
was ineffective, even considering his response to the missing exhibits.


Gutierrez v. State                                                                                   Page 9
cannot say that the trial court abused its discretion in denying appellant’s motion for

new trial.5 See Webb, 232 S.W.3d at 112. We overrule appellant’s first issue.

                              III.    INEFFECTIVE ASSISTANCE OF COUNSEL

        In his second issue, appellant asserts that his trial counsel was ineffective because

he did not request: (1) a mistrial; (2) to re-open evidence; or (3) to withdraw appellant’s

guilty plea in response to the missing exhibits.

A.      Applicable Law

        To prevail on a claim of ineffective assistance of counsel, an appellant must

satisfy a two-prong test. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064,

80 L. Ed. 2d 674 (1984); Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999).

First, appellant must show that counsel was so deficient as to deprive appellant of his

Sixth Amendment right to counsel.                 Strickland, 466 U.S. at 687, 104 S. Ct. at 2064.

Second, appellant must show that the deficient representation was prejudicial and

resulted in an unfair trial. Id. To satisfy the first prong, appellant must show that his

counsel’s representation was objectively unreasonable. Id.; Lopez v. State, 343 S.W.3d
137, 142 (Tex. Crim. App. 2011). To satisfy the second prong, appellant must show that

there is “a reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different.” Thompson, 9 S.W.3d at 812. A reasonable


        5  And given that we have concluded that the loss of the exhibits was harmless, we reject
appellant’s alternative argument that the trial court should have granted his motion for new trial “in the
interest of justice.” See State v. Thomas, No. PD-0121-13, 428 S.W.3d 99, 2014 Tex. Crim. App. LEXIS 591, at
**7-11 (Tex. Crim. App. Apr. 16, 2014) (“A trial court abuses its discretion if it grants a new trial for a non-
legal or a legally invalid reason. The trial court cannot grant a new trial based on mere sympathy, an
inarticulate hunch, or simply because he personally believes that the defendant is innocent or received a
raw deal. . . . There must be some legal basis underpinning the grant of a new trial, even if it is granted in
the interest of justice.” (internal quotations & citations omitted)).

Gutierrez v. State                                                                                     Page 10
probability exists if it is enough to undermine the adversarial process and thus the

outcome of the trial. See Strickland, 466 U.S. at 694, 104 S. Ct. at 2068; Mallett v. State, 65
S.W.3d 59, 62-63 (Tex. Crim. App. 2001). The appellate court looks to the totality of the

representation and the particular circumstances of each case in evaluating the

effectiveness of counsel. Thompson, 9 S.W.3d at 813. Our review is highly deferential

and presumes that counsel’s actions fell within a wide range of reasonable professional

assistance. Mallett, 65 S.W.3d at 63; Thompson, 9 S.W.3d at 813.

        The right to “reasonably effective assistance of counsel” does not guarantee

errorless counsel or counsel whose competency is judged by perfect hindsight. Saylor v.

State, 660 S.W.2d 822, 824 (Tex. Crim. App. 1983). “Isolated instances in the record

reflecting errors of commission or omission do not cause counsel to become ineffective,

nor can ineffective assistance of counsel be established by isolating or separating out

one portion of the trial counsel’s performance for examination.” Ex parte Welborn, 875
S.W.2d 391, 393 (Tex. Crim. App. 1990). Appellant bears the burden of proving by a

preponderance of the evidence that counsel was ineffective, and an allegation of

ineffectiveness must be firmly founded in the record. Thompson, 9 S.W.3d at 813.

        Trial court counsel should ordinarily be afforded an opportunity to explain his

actions before being denounced as ineffective. Rylander v. State, 101 S.W.3d 107, 111

(Tex. Crim. App. 2003). Specifically, when the record is silent regarding the reasons for

counsel’s conduct, a finding that counsel was ineffective would require impermissible

speculation by the appellate court. Gamble v. State, 916 S.W.2d 92, 93 (Tex. App.—

Houston [1st Dist.] 1996, no pet.). Therefore, absent specific explanations for counsel’s

Gutierrez v. State                                                                      Page 11
decisions, a record on direct appeal will rarely contain sufficient information to evaluate

an ineffective assistance claim. See Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App.

2002). To warrant reversal without affording counsel an opportunity to explain his

actions, “the challenged conduct must be ‘so outrageous that no competent attorney

would have engaged in it.’” Roberts v. State, 220 S.W.3d 521, 533 (Tex. Crim. App. 2007)

(quoting Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005)).

B.      Discussion

        1.      Motion for Mistrial

        At the hearing on appellant’s motion for new trial, appellant’s trial counsel

testified that he did not file a motion for mistrial because he believed that the motion

was premature. Furthermore, appellant’s trial counsel noted that he did not rely on the

missing exhibits during his closing argument and that he returned to his office to call

prosecutors about a plea deal while others searched for the missing exhibits.

        In any event, Texas courts have held that the failure of appellant’s counsel to

request a mistrial could only be termed an act of ineffective assistance of counsel if a

mistrial should have been granted. See Weinn v. State, 281 S.W.3d 633, 641 (Tex. App.—

Amarillo 2009), aff’d on other grounds, 326 S.W.3d 189 (Tex. Crim. App. 2010); see also

Zamora v. State, No. 04-12-00275-CR, 2013 Tex. App. LEXIS 2457, at *8 (Tex. App.—San

Antonio Mar. 13, 2013, no pet.) (mem. op., not designated for publication); Thomas v.

State, No. 01-11-00631-CR, ___ S.W.3d ___, 2013 Tex. App. LEXIS 1719, at **18-19 (Tex.

App.—Houston [1st Dist.] Feb. 21, 2013, pet. ref’d). A trial court’s ruling on a motion

for mistrial is reviewed for an abuse of discretion and is upheld if it is within the zone

Gutierrez v. State                                                                  Page 12
of reasonable disagreement. Ocon v. State, 284 S.W.3d 880, 884 (Tex. Crim. App. 2009).

“A mistrial is an appropriate remedy in ‘extreme circumstances’ for a narrow class of

highly prejudicial and incurable errors.” Id. “A mistrial halts trial proceedings when

error is so prejudicial that expenditure of further time and expenses would be wasteful

and futile.” Id. A mistrial should be granted only when less drastic alternatives fail to

cure the prejudice. Id. at 884-85.

        As noted above, we have concluded that the loss of the exhibits was harmless in

this case. And because a mistrial is only warranted “when error is so prejudicial that

expenditure of further time and expenses would be wasteful and futile,” we cannot say

that a mistrial, if it had been filed, would have been granted. See Ocon, 284 S.W.3d at

884; see also Weinn, 281 S.W.3d at 641. Accordingly, we cannot say that appellant’s trial

counsel was ineffective for failing to file a motion for mistrial in response to the loss of

the exhibits. See Weinn, 281 S.W.3d at 641; see also Strickland, 466 U.S. at 687, 104 S. Ct. at

2064; Thompson, 9 S.W.3d at 812.

        2.      Request to Reopen Evidence

        On appeal, appellant also complains that his trial counsel was ineffective for

failing to request to reopen evidence after discovering that the exhibits were missing.

Article 36.02 of the Texas Code of Criminal Procedure provides that: “The court shall

allow testimony to be introduced at any time before the argument of a cause is

concluded, if it appears that it is necessary to a due administration of justice.” TEX.

CODE CRIM. PROC. ANN. art. 36.02 (West 2007). Further, after argument is concluded, the

trial court has no discretion to reopen evidence. See Allman v. State, 164 S.W.3d 717, 720-

Gutierrez v. State                                                                      Page 13
21 (Tex. App.—Austin 2005, no pet.) (“A trial court does not err by reopening for

further evidence before arguments conclude provided the evidence is material. But it is

clear from the record that both parties had concluded their arguments before the court

admitted the additional evidence. Whatever the trial court might have believed or

desired, article 36.02 prohibited further evidence at that point in the proceeding.”

(internal citations omitted)).

        Here, the parties discovered that the complained-of exhibits were missing after

closing arguments had concluded and while the jury was deliberating.              Because

arguments had concluded, the trial court did not have any discretion to reopen for

further evidence. See TEX. CODE CRIM. PROC. ANN. art. 36.02; see also Allman, 164 S.W.3d

at 720-21.     As such, the filing of a motion to reopen evidence at the time it was

discovered that the complained-of exhibits were missing would not have yielded

appellant any relief. See TEX. CODE CRIM. PROC. ANN. art. 36.02; see also Allman, 164
S.W.3d at 720-21. Accordingly, we cannot say that the failure of appellant’s trial counsel

to file a motion to reopen evidence rendered his representation of appellant ineffective.

See TEX. CODE CRIM. PROC. ANN. art. 36.02; Allman, 164 S.W.3d at 720-21; see also

Strickland, 466 U.S. at 687, 104 S. Ct. at 2064; Thompson, 9 S.W.3d at 812.

        3.      Request to Withdraw Appellant’s Guilty Plea

        With respect to appellant’s final complaint about his trial counsel, once again the

timing of the discovery of the missing exhibits matters. The Court of Criminal Appeals

has stated that a guilty plea may be withdrawn and a plea of not guilty may be entered

at any time before the jury retires to consider its verdict. Murray v. State, 302 S.W.3d

Gutierrez v. State                                                                  Page 14
874, 883 (Tex. Crim. App. 2009) (quoting Ralls v. State, 151 Tex. Crim. 146, 149, 205
S.W.2d 594, 596 (1947)). Here, at the time the parties discovered that the exhibits were

missing, closing arguments had concluded and the jury had retired to deliberate;

therefore, appellant was not authorized to withdraw his guilty plea at that time. See id.

And because appellant could not withdraw his guilty plea once the jury had retired to

deliberate, a request to withdraw appellant’s guilty plea would have been fruitless. See

id. As such, we cannot say that appellant has demonstrated that his trial counsel was

ineffective for failing to request to withdraw appellant’s guilty plea. See Strickland, 466
U.S. at 687, 104 S. Ct. at 2064; Thompson, 9 S.W.3d at 812.

        Because we have rejected all of appellant’s complaints about his trial counsel,

and because we are to look to the totality of trial counsel’s representation of appellant,

we cannot conclude that appellant has satisfied his burden of proving that his trial

counsel was ineffective. See Strickland, 466 U.S. at 687, 104 S. Ct. at 2064; see also Lopez,
343 S.W.3d at 142; Thompson, 9 S.W.3d at 812. Accordingly, we overrule appellant’s

second issue.

                                     IV.     CONCLUSION

        Based on the foregoing, we affirm as modified.




                                                  AL SCOGGINS
                                                  Justice




Gutierrez v. State                                                                    Page 15
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed July 31, 2014
Do not publish
[CRPM]




Gutierrez v. State                          Page 16